Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed December 6, 2021 are entered.

Claims 1-10 are pending.  Claims 1-10 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kanagawa et al.(JBC, 2011).
Kanagawa et al. disclose beta-glucan binding protein and DNA encoding the protein (page 29158).  The vector comprising the DNA and the vector was transformed into the bacteria (page 29158).  The claims encompass generic protein and DNA which have unlimited differences from SEQ ID NO:1 and 2 because of the term “represent” is a generic term related to the sequences.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoneda (US 2014/0356886).
Yoneda disclose beta-glucan binding protein and DNA encoding the protein (paragraph 2, 4, 27, 30-33, 75, 160).  The vector comprising the DNA and the vector was transformed into the bacteria (paragraph 5, 156, 216, 226, 241, 245-255, 307-309).  The claims encompass generic protein and DNA which have unlimited differences from SEQ ID NO:1 and 2 because of the term “represent” is a generic term related to the sequences.  Yoneda teach the kit comprising the protein (paragraph 14, 27, 33, 157, 200-207).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646